Title: To Thomas Jefferson from James Madison, 15 January 1797
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. Jany. 15. 1797.
                    
                    The last mail brought me your favor of Jany. 1. inclosing an unsealed one for Mr. A. and submitting to my discretion the eligibility of delivering it. In exercising this delicate trust I have felt no small anxiety, arising by no means however from an apprehension that a free exercise of it could be in collision with your real purpose, but from a want of confidence in myself, and the importance of a wrong judgment in the case. After the best consideration I have been able to bestow, I have been led to suspend the delivery of the letter, till you should have an opportunity of deciding on the sufficiency or insufficiency of the following reasons. 1. It is certain that Mr. Adams, on his coming to this place, expressed to different persons a respectful cordiality towards you, and manifested  a sensibility to the candid manner in which your friends had in general conducted the opposition to him. And it is equally known that your sentiments towards him personally have found their way to him in the most conciliating form. This being the state of things between you, it deserves to be considered whether the idea of bettering it is not outweighed by the possibility of changing it for the worse. 2. There is perhaps a general air on the letter which betrays the difficulty of your situation in writing it, and it is uncertain what the impression might be resulting from this appearance. 3 It is certain that Mr. A. is fully apprized of the trick aimed at by his pseudo-friends of N.Y: and there may be danger of his suspecting in memento’s on that subject, a wish to make his resentment an instrument for avenging that of others. A hint of this kind was some time ago dropped by a judicious and sound man who lives under the same roof, with a wish that even the Newspapers might be Silent on that point. 4. May not what is said of “the sublime delights of riding in the storm &c.” be misconstrued into a reflexion on those who have no distaste to the helm at the present crisis? You know the temper of Mr. A. better than I do: but I have always conceived it to be rather a ticklish one. 5. The tenderness due to the zealous and active promoters of your election, makes it doubtful whether their anxieties and exertions ought to be depreciated by any thing implying the unreasonableness of them. I know that some individuals who have deeply committed themselves, and probably incurred the political enmity at least of the P. elect, are already sore on this head. 6. Considering the probability that Mr. A.s course of administration may force an opposition to it from the Republican quarter, and the general uncertainty of the posture which our affairs may take, there may be real embarrassments from giving written possession to him, of the degree of compliment and confidence which your personal delicacy and friendship have suggested.
                    I have ventured to make these observations, because I am sure you will equally appreciate the motive and the matter of them; and because I do not view them as inconsistent with the duty and policy of cultivating Mr. Adam’s favorable dispositions, and giving a fair start to his Executive career. As you have, no doubt, retained a copy of the letter I do not send it back as you request. It occurs however that, if the subject should not be changed in your view of it, by the reasons which influence mine, and the delivery of the letter be accordingly judged expedient, it may not be amiss to alter the date of it; either by writing the whole over again, or authorizing me to correct that part of it.
                    The special communication is still unmade. It is I am told to be extremely voluminous. I hope, under the sanction of the P.’s reply to our  address, that it will be calculated rather to heal than irritate the wounded friendship of the two countries. Yet, I cannot look around at the men who counsel him, or look back at the snares into which he has hitherto been drawn without great apprehensions on this subject. Nothing from France subsequent to the arrival of Pinkney. The negociations for peace you will see are suspended. The accession of Spain to the war enforces the probability that its calamities are not likely yet to be terminated. The late News from the Rhine and from Italy are on the whole favorable to the French. The last battle was on the 27 Ocr. in the Hunspruck, and ended in a victory on their side. The House of Rep: are on direct taxes, which seem to be so much nauseated and feared by those who have created both the necessity and odium of them, that the project will miscarry. Hamilton, you will recollect assured the farmers that all the purposes of the Govt. could be answered without resorting to lands, Houses or stock on farms. This deceptive statement with other devices of his administration, is rising up in judgment against him and will very probably soon blast the prospects which his ambition and intrigues have contemplated. It is certain that he has lost ground in N.Y. of late; and his treachery to Adams, will open the eyes of N. England.
                